DETAILED ACTION
Claim Objections
Claims 13, 16, 19, and 21-22 are objected to because of the following informalities:
Claim 13 line 8 reads: “arranged in an annular groove”. This should be corrected to read --arranged in the annular groove-- for clarification purposes.
Claim 13 line 9 reads: “including nose region”. This should be corrected to read 
--including a nose region-- for clarification purposes.
Claim 16 line 2 reads: “continues through the wall of the adapter shaft”. This should be corrected to read --continues through a wall of the adapter shaft-- for clarification purposes. 
	Claim 19 line 2 reads: “axial slots of the of the”. This should be corrected to read --axial slots of the-- for clarification purposes. 
	Claim 21 line 1 reads: “the axial slots”. This should be corrected to read --axial slots-- for clarification purposes.
	Claim 22 line 2 reads: “that is set part”. It is interpreted that applicant intended claim 22 to read --that is set apart--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-16, 18-21, 23, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bober et al (US 4,603,998).
Regarding claim 13, Bober et al discloses an assembly for connecting an adapter shaft to a shaft in a force-fitting manner (see Fig. 3), comprising: 
a clamping ring (2) adapted to be mounted on the adapter shaft (1), the shaft (10) insertable into the adapter shaft, the clamping ring including a radially uninterrupted threaded bore (11) and an annular groove (14); 
a screw part (7) screwed into the radially uninterrupted threaded bore and adapted to exert pressure on the adapter shaft (see Fig. 1 and Column 4 lines 3-6); 
at least one insertion ring (13) at least partially arranged in an annular groove (14) and including nose region (16) that projects radially inward and is adapted to project at least partially into a slot of the adapter shaft (see in annotated Figure 4 below that the nose region projects into a slot of the adapter shaft).

    PNG
    media_image1.png
    497
    641
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4.
Regarding claim 14, Bober et al discloses wherein the screw part (7) includes a threaded pin (see column 4 lines 1-2).
Regarding claim 15, Bober et al discloses wherein the annular groove (14) is provided in an inner wall and/or a hollow side of the clamping ring (2, see Fig. 3).
Regarding claim 16, Bober et al discloses wherein the slot (see annotated Figure 4 above) is axially continuous and/or continues through the wall of the adapter shaft (see Fig. 4), the adapter shaft being hollow; and wherein the slot is arranged as an axial slot extending in an axial direction in relation to a shaft axis of the adapter shaft and/or the slot is arranged as a transverse slot extending transversely to the axial direction in relation to the shaft axis of the adapter shaft and/or in a circumferential direction in relation to the shaft axis of the adapter shaft (see in annotated Figure 4 below and see NOTE below).
NOTE: See in annotated Figure 4 below that the slot extends between the lines, and extends along the curvature of the adapter shaft, therefore extending in the circumferential direction.

    PNG
    media_image2.png
    528
    573
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 4.
Regarding claim 18, Bober et al discloses wherein the transverse slot (9) passes through an axial slot (8, see annotated Figure 2 and annotated Figure 3 below).

    PNG
    media_image3.png
    447
    556
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2.

    PNG
    media_image4.png
    387
    649
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3.
Regarding claim 19, Bober et al discloses wherein the adapter shaft (1) includes additional axial slots (the spline valleys on the adapter shaft 1, see annotated Figure 4 below), and the axial slots of the adapted shaft are set apart from one another at regular intervals in the circumferential direction (see Fig. 4).

    PNG
    media_image5.png
    475
    426
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 4.
Regarding claim 20, Bober et al discloses wherein the shaft (10) is insertable into a hollow shaft region (see Fig. 3) of the adapter shaft (1) and/or is coaxially arranged coaxially with the adapter shaft (1, see Fig. 3).
Regarding claim 21, Bober et al discloses wherein the axial slots (the slots can be seen in annotated Figure 4 above in the rejection of claim 19, and see NOTE below) are open toward an axial end of the adapter shaft and lead into the environment and/or into the ambient air (see Fig. 3, and see Column 3 lines 56-57).
Regarding claim 23, Bober et al discloses wherein the adapter shaft (1) includes a chamfer and/or a lead-in bevel in an axial end region (see annotated Figure 3 below).

    PNG
    media_image6.png
    509
    575
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 3.
Regarding claim 26, Bober et al discloses wherein the screw part (7) is adapted to exert pressure on a flattened region (the top of member 6, see Fig. 1 and Fig. 3) arranged at an outer circumference of 5the adapter shaft (see NOTE 1 below), the adapter shaft including, in an axial end region, a bead that is raised in a radially outward direction and that covers a circumferential angular range in a circumferential direction, which includes a circumferential angular range covered by the screw part in the circumferential direction (see NOTE 2 below) and/or which is similar to a circumferential angular range covered by the flattened region in the circumferential direction.
NOTE 1: See in Fig. 2 that the bore (9) is located at the outer circumference of the adapter shaft. Further since the bore removed the surface of the adapter shaft located at the outermost edge, the flat surface of wedge member (6) is the closest surface to the outermost circumference of the adapter shaft in that region, and therefore represents the outer circumference. Therefore, the screw part exerts a pressure on the outer circumference of the adapter shaft. 


    PNG
    media_image7.png
    443
    342
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 3.
Regarding claim 27, Bober et al discloses a device (see Fig. 3), comprising: 
an adapter shaft (1) including a slot (see annotated Figure 4 above in the rejection of claim 13); 
a shaft (10) inserted into the adapter shaft (see Fig. 3); 
an assembly connecting the adapter shaft to the shaft in a force-fitting manner (see Fig. 3), the assembly including: 
a clamping ring (2) mounted on the adapter shaft and including a radially uninterrupted threaded bore (11) and an annular groove (14); 
a screw part (7) screwed into the radially uninterrupted threaded bore and exerting pressure on the adapter shaft (see Fig. 1 and Column 4 lines 3-6); and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bober et al in view of Rode (US 10,107,324).
Regarding claim 17, Bober et al discloses an insertion ring (13), but does not expressly disclose as claimed wherein the insertion ring is arranged as a plastic injection molding part.
Rode teaches an insertion ring (retaining member 40) made of plastic (see Column 8 lines 58-60). Further, Rode teaches that the insertion ring (retaining member 40) may be molded of materials (see Column 8 lines 50-54) such as plastic. Therefore, Rode is interpreted to teach the insertion ring (retaining member 40) is made from a plastic molding process, considered to be injection molding, in order to provide an insertion ring that will not corrode and can accurately be produced from a low cost material.
. 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bober et al in view of Jackson (US 2,426,219).
Regarding claim 22, Bober et al discloses that the insertion ring (13) contains a nose region (16) located at the separation point in the ring, but does not expressly disclose as claimed wherein the insertion ring includes a radially inwardly projecting web region that is set part from the nose region in the circumferential direction, the web region at least partially projecting into the transverse slot.
Jackson teaches an insertion ring (32) within an annular groove (30), and that the insertion ring includes a radially inwardly projecting web region (34, see annotated Figure 2 below) that is set apart from the separation point in the ring in the circumferential direction (see Fig. 2), and wherein the web region at least partially projecting into a transverse slot (see NOTE below) in order to help prevent relative rotation between the components (see Column 2 lines 12-13).
NOTE: It can be seen in Fig. 1 and Fig. 3 of Jackson that the inwardly projection web region (34) is projected into a slot in member (24). Further, the slot has a width component, transverse to the longitudinal axis, and therefore extends in the transverse direction and is considered a transverse slot.


    PNG
    media_image8.png
    322
    637
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 2.
Regarding claim 24, the combination of Bober et al and Jackson teaches wherein the web region (inwardly projecting web region (34) of Jackson) projects radially inward and includes a radially inward edge that is aligned tangentially (see annotated Figure 2 below of Jackson).

    PNG
    media_image9.png
    470
    417
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 2.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bober et al in view of Sagady (US 4,124,318).
Regarding claim 25, Bober et al discloses the clamping ring (2), but does not expressly disclose as claimed wherein the clamping ring includes a lead-in bevel in an axial end region.
Sagady teaches wherein the clamping ring (14) includes a lead-in bevel (27) in an axial end region (see Fig. 1) in order to ease alignment and connection of the adapter shaft (16) and the clamping ring. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bober et al, with Sagady, such that it comprises a clamping ring including a lead-in bevel in an axial end region of the surface that is in contact with the adapter shaft, in order to ease alignment and connection of the adapter shaft and the clamping ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619